NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1



                 United
                  To be citedStates       Court
                              only in accordance      of R.Appeals
                                                 with Fed.  App. P.
                         32.1Not to be cited per Circuit Rule 53
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                           Submitted January 11, 2008
                            Decided January 11, 2008


                                         Before

                    Hon. FRANK H. EASTERBROOK, Chief Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge




No. 06-3924
                                                          Appeal from the United
FEDERAL TRADE COMMISSION,                                 States District Court for the
     Plaintiff-Appellee,                                  Northern District of Illinois,
                                                          Eastern Division.
            v.
                                                          No. 03 C 5532
ICR SERVICES, INCORPORATED, a Michigan                    Wayne R. Andersen, Judge.
Corporation, et al.,
      Defendants-Appellants.




                                          Order

       In 2003 a district court entered a consent order that had been negotiated
between the Federal Trade Commission and ICR Services. The order required ICR
to pay $1,150,000 to the FTC, which would use the money to compensate consumers
who had been injured by ICR's false or deceptive statements. The first installment
of $350,000 was to be paid within a week; the remainder was due by the end of 2003
but could be reduced by sums that ICR paid in a class-action litigation pending in
Alabama.

      The second installment was not paid in 2003. By 2005 the amount due had
been reduced to $505,943.21 as a result of payments in the class action. ICR
No. 06-3924                                                              Page 2


maintained that it was entitled to a further credit of $499,000. The FTC disagreed
and filed a “Motion to Clarify” asking the district judge to resolve the dispute. The
judge sided with the FTC, and ICR has filed an appeal--which the FTC asks us to
dismiss, on the ground that the judge’s opinion is not a “final decision” as 28 U.S.C.
§1291 uses that phrase. ICR has elected not to respond to that argument.

        The order entered in 2003 was a final decision. Nothing that has happened
since is a new “final decision.” The district judge has filed an opinion stating his
understanding of ICR’s obligations under the 2003 judgment, but he has not
entered any additional relief from which ICR could appeal. This court has held
repeatedly that a district judge’s interpretation of the parties’ obligations under a
judgment is not itself appealable. See, e.g., Hispanics United of DuPage County v.
Addison, 248 F.3d 617 (7th Cir. 2001); Gautreaux v. Chicago Housing Authority, 178
F.3d 951 (7th Cir. 1999); Bogard v. Wright, 159 F.3d 1060 (7th Cir. 1998); Motorola,
Inc. v. Computer Displays International, Inc., 739 F.2d 1149, 1155 (7th Cir. 1984).
The judgment entered in 2003 has not been modified--or for that matter enforced.
There is nothing from which ICR can appeal.

       An attempt by the FTC to collect the judgment by levy on ICR’s assets might
produce an appealable order, because post-judgment collection proceedings are
treated as if they were separate litigation. See ACORN v. Illinois State Board of
Elections, 75 F.3d 304 (7th Cir. 1996). As far as we can see, however, the FTC has
not even tried to collect this judgment through supplemental proceedings.

      The appeal is dismissed for want of jurisdiction.